In an action to recover damages for personal injuries, defendant Citadel Leasing Corporation appeals from an order of the Supreme Court, Kings County, entered June 25, 1965, which denied its motion to dismiss the complaint for lack of prosecution. Order reversed, without costs; motion granted and complaint dismissed, without costs. Pursuant to CPLR 3216, appellant duly served upon plaintiff’s attorneys a notice demanding that within 45 days plaintiff serve and file a note of issue. Plaintiff failed to comply with such demand and has not shown a justifiable excuse for the delay (cf. North Shore Exch. v. Home Ins. Co., 24 A D 2d 1021).
Ugketta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.